Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
IDS dated 4/16/2020 has been entered.
Priority
This application is a DIV of 15/524,625 (filed 5/5/2017) PAT 10668186 which is a 371 of PCT/NL2015/050771 (filed 11/5/2015) which claims foreign application NETHERLANDS 2013786 (filed 11/13/2014).

Note: This application appears to be CON (not a DIV) of 15/524,625 (filed 5/5/2017) PAT 10668186, because the elected product claims of the parent case were rejoined with the method claims at allowance, thus this application is not a result of restriction/election requirement (see double patenting rejection below).

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-10 in the reply filed on 6/7/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Upon further consideration the requirement for species election is hereby withdrawn. 
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. 
Claims 1-10 are presented for examination on the merits.

Specification
The continuation data on page 1 of the specification is missing.

Sequence Compliance
This application contains amino acid sequences disclosures in pages 8 (line 7++), page 18 (lines 17 and 19) and page 23, Table 1 (please check for other occurrences) of the specification that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a((1) and (a)(2). However, this application fails to comply with one or more of the requirements of 37 C.F.R. § 1.821 through 1.825 for one or more of the reasons set forth on the attached form "Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequences And/Or Amino Acid Sequence Disclosures". Wherein attention is directed to paragraph(s) §1.82 (c) and (e). Although an examination of this application on the merits can proceed without prior compliance, compliance with the Sequence Rules is required for the response to this Office action to be completed.
No “Sequence Listing” (paper copy and computer readable form) has been received. All references to sequences in application must include SEQ ID NOs (sequence identifiers). No “Sequence Listing” (paper copy and computer readable form) and SEQ ID NOs are included in the sequence disclosures on the above pages (see the Notice to Comply).      

Claim Interpretation
Claim 1 is interpreted as product/composition claim that comprising: polymer with covalently linked peptide, wherein the peptide comprising a cleavage site, a fluorescent agent and a non-fluorescent agent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 3-4, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 4 depends on itself.  There is insufficient antecedent basis for this limitation. See MPEP § 706.01.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-6 and 9-10 rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 5 and 9-10 fail to further limit the subject matter of the claims upon which they depend. Claim 5 recites “gram positive bacteria or gram negative bacteria” which is broader than “gram negative bacteria” in claim 1, lines 3-4. Claim 6 recites “V8 protease”, however according to the instant specification (US20200237966, [0045]), which is from gram positive bacteria, thus is broader that the “gram negative bacteria” recited in claim 1, lines 3-4. Claims 9-10 provide limitation for the “object”, however “object” is not part of the claimed “an object surface coating” (see claim interpretation above), which only recites intended use of the claimed coating. Therefore claim 9-10 fail to further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weissleder et al (Nature Biotechnology, 1999, 17:375-378, IDS).
Weissleder teaches a protease activated near-infrared fluorescent probes (page 375, title and abstract). 
For Claims 1-2 and 7-8: the reference teaches a surface coating comprising: polymer (PEG, page 375, right column, 2nd paragraph++)  and a peptide (poly-l-lysine specific for protease with lysine-lysine specificity, page 375, right column, 2nd paragraph++) covalently (page 377, right column, 2nd full paragraph, line 2++) linked to the polymer/PEG, said peptide comprising: a) a cleavage site (lysine-lysine, page 375, right column, 2nd paragraph, line 12++) can be cleaved by lysine-lysing specific protease from gram negative bacteria.; b) a fluorescent agent (Cy5.5, page 375, right column, 2nd paragraph, line 10++) having an emission wavelength of 650-900 nm (page 375, right column, 3rd paragraph++, for claim 7), c) a non-fluorescent agent (in quenched state, page 375, right column, 4th paragraph, line 4++, page 376, Fig. 1, for claim 8).
For Claim 3: the reference teaches the peptide is covalently linked via the side chain (page 376, Fig. 1C).
For Claims 9-10: the reference teaches the object is a synthetic graft (page 375, right column, 2nd paragraph++) that used as drug carrier (page 375, right column, 2nd paragraph, line 5++) which is a medical implants/instrument/pin.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of USPN 10668186. Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to a polymer coating comprising polymer, peptide with protease cleavage site and fluorescent/nonfluorescent agents, whereas the patent direct to specific cleavage sites (SEQ ID NO:1-4), therefore, the coating of the instant application is rendered obvious of the patent.


Conclusion
No claim is allowed. 
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BIN SHEN/Primary Examiner, Art Unit 1653